                                                                                                         FILED
                                                                                                  CHARLOTTE, NC

                                                                                                     AUG   -2    20ls
                       IN THE UNITED STATES DISTRICT COURT      T.JS DISTRICT COURT

                  FOR THE WESTERN D'STRTCT OF NORTH CanOlnqa\J:STIr:RN DiSTRICT OF NC
                               CHARLOTTE DIVISION



 UNITED STATES OF AMERICA                            )
                                                     )            CONSENT ORDER AND
                                                     )         JUDGMENT OF FORFEITURE
                                                     )           PENDING RULE 32.2(c)(2)
 JOFFREY IZZY PEREZ                                  )


       BASED UPON the Defendant's plea of guilty and finding that there is a nexus
between the property listed below and the offense(s) to which the Defendant has pled guilty
and that the Defendant (or any combination of Defendants in this case) has or had a
possessory interest or other legal interest in the propertyl, IT IS HEREBY ORDERED
THAT:

          l.   The following property is forfeited to the United States pursuant to 2l
U.S.C. $ 853, l8 U.S.C. $ 924 and 28 U.S.C. $ 2461(c), provided, however, that forfeiture
of specific assets is subject to any and all third party petitions under 2l U.S.C. $ 853(n),
pending final adjudication herein:

         One SSCY, Model CPX-2, 9mm handgun, serial number 664397,, and
         ammunition, seized on or about June 6,2018 during the investigation; and

         One Glock Model33, .357 caliber handgun, serial number obliterated, and
         ammunition, seized on or about June 6,2018 during the investigation.

         2.     The United States Marshals Service, the investigative agency, and/or the
agency contractor is authorized to take possession and maintain custody of the above
specific asset(s).

         3.       If
                   and to the extent required by Fed. R. Crim. P.32.2(b)(6),21 U.S.C. $
853(n), and/or  other  applicable law, the United States shall publish notice and provide
direct written notice of forfeiture.



I ln the event that any firearms are subject to forfeiture pursuant to this Consent Order, defendant's consent
to forfeiture herein does not constitute a waiver ofany objections to sentencing factors, including any weapon
enhancement that the Government may contend are applicable.
       4. Any person, other than the Defendant, asserting any legal interest in the
property may, within thirty days of the publication of notice or the receipt of notice,
whichever is earlier, petition the court for a hearing to adjudicate the validity ofthe alleged
interest.


        5.      Pursuant to Fed. R. Crim. P. 32.2(b)(3), upon entry     ofthis order, the United
States Attorney's Office is authorized to conduct any discovery needed to identify, locate,
or dispose of the property, including depositions, interrogatories, and request for
production ofdocuments, and to issue subpoenas pursuant to Fed. R. Civ. P. 45.

        6.       As to any specific assets, following the Court's disposition of all timely
petitions, a final order of forfeiture shall be entered. If no third party files a timely petition,
this order shall become the final order of forfeiture, as provided by Fed. R. Crim. P.
32.2(c)(2), and the United States shall have clear title to the property, and shall dispose of
the property according to law.


       The parties stipulate and agree that the aforementioned asset(s) constitute property
derived from or traceable to proceeds of Defendant's crime(s) herein or property used in
any manner to facilitate the commission of such offense(s) and are therefore subject to
forfeiture pursuant to 2l U.S.C. $ 853 and/or l8 U.S.C. $ 924. The Defendant hereby
waives the requirements of Fed. R. Crim. P. 32.2 and 43(a) regarding notice of the
forfeiture in the charging instrument, announcement of the forfeiture at sentencing, and
incorporation of the forfeiture in the judgment against Defendant. If the Defendant has
previously submitted a claim in response to an administrative forleiture proceeding
regarding any of this property, Defendant hereby withdraws that claim. If Defendant has
not previously submitted such a claim, Defendant hereby waives all right to do so. As to
any firearms listed above and./or in the charging instrument, Defendant consents to
destruction by federal, state, or local law enforcement authorities upon such legal process
as they, in their sole discretion deem to legally sufficient, and waives any and all right to
further notice of such process or such destruction.
      R. ANDREW     MURRAY




fu<


      Signed this the 2"d day of August, 2019.




                                            UNITED STATES   1,116.1544   (€
